In this case the defendant was convicted in the District Court of Lawrence county for the crime of murder, in the killing of one Minnie Callison, and the defendant brought the case to the Supreme Court by writ of error. The facts in brief were, that one Minnie Callison was murdered in her house at Deadwood, by being struck on the head with some blunt instrument while she was lying in bed, and sometime in the night time, about August 20, 1878. For this murder the defendant was indicted and convicted. No opinion has been written in the case, as Judge Barnes, to whom it was assigned, went out of office before preparing the opinion. *189The main point decided in the case in this court, and upon which it turned, was this: That the declarations of the deceased, made at a neighbor’s house while she was on her way returning home where she was killed, from a visit to another place in the same town, and shortly before she was killed the same night, where she was going, and whom she expected to meet at home on her arrival, including the defendant, were properly admitted in evidence in the District Court. The Supreme Court, being of the opinion that this case was parallel in principle to the case of State v. Hunter, 11 Vroom, (N. J.) 496.
Chief Justice SHANNON dissented.